Citation Nr: 0116520	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to an initial increased evaluation for 
degenerative disc disease (DDD) of the L5/S1 vertebral space, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
laryngitis.

4.  Entitlement to an initial compensable evaluation for 
asthmatic bronchitis and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no current disability identified as a residual 
of inservice dental trauma to tooth #9.

3.  The veteran's service-connected DDD of the L5/S1 
vertebral body is manifested primarily by moderate limitation 
of motion.

4.  The veteran's laryngitis is manifested by subjective 
complaints of hoarseness and no objective evidence of chronic 
pathological changes or dysfunction or any recurrence since 
October 1996.

5.  Asthmatic bronchitis, although asymptomatic at the time 
of the VA examination, has been verified by service medical 
records and indicates intermittent inhalational therapy.



CONCLUSIONS OF LAW

1.  A current dental disability was not incurred in service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.381, 3.382, 4.150 (2000).

2.  The criteria for an initial disability rating of 20 
percent for DDD of the L5/S1 vertebral body have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans' Claims Assistance 
Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45 4.71a, Diagnostic 
Code 5293 (2000).

3.  The criteria for a compensable rating for laryngitis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.97, Diagnostic Code 6516 (2000).

4.  The criteria for a 10 percent rating for asthmatic 
bronchitis and sinusitis have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans' Claims Assistance Act of 2000, Pub. L 
No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.97 Diagnostic Code 6602 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was provided 
VA examinations for her disabilities in March and April 1999.  
She was provided a statement of the case issued in August 
2000, and reissued in October 2000.  The statements of the 
case discuss the evidence of record, the applicable statutory 
and regulatory law and the reasons her claims were denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that she first 
complained of low back pain in November 1975 and continued to 
be treated for intermittent back pain thereafter.  An August 
1997 X-ray study revealed mild facet arthropathy at the L5/S1 
level.  She was first treated for bronchitis in August 1979 
and continued intermittent treatment for bronchitis, 
bronchial asthma, allergic rhinitis, sinusitis and 
laryngitis.  Treatment records in September 1986, November 
1992 and January 1997 indicate treatment with Proventil 
inhaler.  A July 1997 treatment record indicates that she was 
to have an asthma workup upon arrival at her next base.  
There is no record of any such workup.  In October 1996 she 
was seen for complaints of progressive intermittent 
hoarseness.  Examination revealed moderate bilateral 
erythemoid edema and bilateral soft nodules at the mid-level 
of the true vocal cord.  The assessment was chronic overuse 
laryngitis with nodules, with probable gastroesophageal 
reflux disease and definite tobacco abuse.

Her service dental records reveal that the veteran had a 
filing to the #9 tooth in January 1979.  She had no 
complaints at that time, but returned in April 1979 with 
complaints of the gum area between teeth #9 and #10 being 
sensitive to cold.  She also complained of facial pain over 
teeth #9 and #10 and a vague pressure in the labial vestibule 
apical to #9.  In October 1981 the veteran underwent a 
pulpotomy with irrigation and a dry cotton pellet was sealed 
in the cavity.  It was opened, drained and filled in November 
1981.  Subsequent November 1981 treatment records indicate 
that the #9 tooth was abscessed; however, the swelling and 
induration diminished and quickly subsided.  In February 1982 
the #9 tooth was prepped for a crown.  A November 1983 
surgery showed evidence of a possible vertical root fracture.  
In March 1992, the veteran denied any swelling, pain or 
drainage.  Examination indicated good healing post root canal 
surgery.  

An April 1999 VA dental examination report notes the 
veteran's history of being hit in the mouth by a softball 
during active duty.  Initially she had no problems; however, 
her #9 tooth became painful in 1980 and she eventually 
underwent root canal therapy.  The dentist constructed a post 
in the core crown for tooth #9 and stated that her tooth had 
a fractured root.  At the time of the examination, she 
complained of tooth movement and slight discomfort.  
Examination revealed slight mobility of tooth #9 and 
discomfort with palpation.  X-ray studies showed a post in 
the core to restore the root.  The examiner found no 
disability effecting everyday activities.  The diagnosis was 
history of dental trauma to tooth #9 with post in core crown.

During her April 1999 VA orthopedic examination, the veteran 
reported flare-ups of lumbosacral pain approximately two 
times a year and lasting between two and seven days.  She 
described her pain as a "fullness and a feeling of a knob at 
the right lower back."  Her pain occasionally radiated into 
the right buttock and leg, lasting only seconds to minutes.  
Examination of her low back revealed slight accentuation of 
the normal thoracic kyphosis and intact lumbar curvature.  
There was tenderness to palpation at the thoracolumbar and 
lumbosacral junctions.  There was no evidence of 
paravertebral muscle spasm or tenderness.  Low back flexion 
was from 0 to 65 degrees, extension from 0 to 45 degrees, 
lateral bending from 0 to 25 degrees bilaterally and rotation 
from 0 to 40 degrees bilaterally.  The low back range of 
motion testing was accomplished without difficulty.  The 
veteran could heel and toe walk and straight-leg raising 
testing elicited only lumbosacral junction discomfort.  
Goldthwait's test suggested lumbar dysfunction.  X-ray 
studies of the lumbosacral spine revealed degeneration of 
multiple levels with anterior spurring and a slight decrease 
in the L5/S1 intervertebral disc space as well as facet 
arthropathy at this level.  The diagnosis was DDD L5/S1 with 
mild facet arthropathy.

An April 1999 VA examination of the veteran's nose, sinus, 
larynx and pharynx notes the veteran's complaints of a 
greenish discharge when she had sinusitis with pain and 
headaches involving the ethmoid and frontal sinuses and 
stuffy nose.  She usually took one day off during sinusitis 
flare-ups.  Examination shows that the veteran had a deviated 
septum to the right with airflow on the right nostril at 25 
percent and 100 percent on the left.  At the time of the 
examination there was no purulent discharge or crusting, but 
there was tenderness at the ethmoid and frontal areas.  The 
diagnoses include sinusitis and bronchitis and laryngitis due 
to overuse by history with normal voice at the time of the 
examination.

During her April 1999 VA general medical examination, the 
veteran complained of asthmatic bronchitis approximately one 
time a year, especially during the winters and sinusitis 
approximately two times a year.  She gave a history of having 
problems with her voice since 1980.  The diagnoses included 
asthmatic bronchitis with recurrence during winter, sinusitis 
with associated bronchitis with recurrence the last time was 
six years before the examination and overuse laryngitis with 
normal examination and normal voice at that time.  


Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

During the pendency of this appeal, VA amended its 
regulations governing entitlement to service connection for 
dental conditions.  The new regulations became effective on 
June 8, 1999, and among other things, removed and reserved 
38 C.F.R. § 3.382 and 38 C.F.R. § 4.149.  64 Fed. Reg. 
30,392-30,393 (1999).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Reviewing the amendments, the Board finds the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to her.  Although the RO did not consider the veteran's claim 
under the previous regulations, in view of the above, the 
Board's consideration of her claim will not prejudice her in 
any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under both the previous and revised regulations, service 
connection may be granted for a dental disease or injury of 
individual teeth and the investing tissue if incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998); 
38 C.F.R. § 3.381(b) (2000).  However, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease, and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment.  
38 C.F.R. § 4.149 (deleted as of June 8, 1999); 38 C.F.R. 
§ 3.381(a)(2000).  Moreover, under both previous and revised 
regulations, under 38 C.F.R. § 4.150, Diagnostic Code 9913 
for loss of teeth due to loss of substance of body of maxilla 
or mandible without loss of continuity, there is a note which 
indicates that those ratings would apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  

Although the veteran underwent root canal surgery to tooth #9 
in service, the evidence of record does not indicate a 
current dental condition for which service connection may be 
granted.  The April 1999 VA dental examination report noted 
slight tooth mobility and discomfort with palpation.  
However, the examiner found no disability effecting everyday 
activities.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the record does not show any missing teeth, bone 
loss through trauma or disease or current alveolar abscesses, 
the preponderance of the evidence is against service 
connection for dental trauma to tooth #9.  

Increased Evaluations

The veteran's claims for higher evaluations for DDD of the 
L5/S1 vertebral space, laryngitis and asthmatic bronchitis 
with sinusitis are original claims that were placed on 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating awards.  In regard to 
these claims, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Low Back

The veteran's DDD of the L5/S1 vertebral body is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 10 percent rating is assigned for 
mild intervertebral disc syndrome.  Moderate intervertebral 
disc syndrome, with recurring attacks, warrants a 20 percent 
rating.  Severe intervertebral disc syndrome, with recurring 
attacks, with intermittent relief, warrants a 40 percent 
evaluation.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (2000).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent rating and moderate limitation of motion warrants 
a 20 percent rating.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (2000).

The regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be accepted in all cases.  
38 C.F.R. § 4.21.  

The medical evidence of record reveals that the veteran has 
moderate limitation of motion of her lumbar spine.  In April 
1999 lumbar flexion was to 65 degrees, extension to 45 
degrees and lateral bending to 35 degrees bilaterally.  
Accordingly, the Board finds her disability most 
appropriately evaluated as 20 percent disabling under the 
provisions of 5292 and no more, as there is no evidence of 
severe limitation of motion.

Ratings greater than 20 percent are also available under 
Diagnostic Codes 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the general spine) and 5289 (ankylosis of the 
lumbar spine), 5295 (lumbosacral strain with muscle spasm and 
loss of lateral motion).  However, the evidence of record 
does not show any demonstrable evidence of vertebral 
fracture, any spinal ankylosis or muscle spasm with loss of 
lateral motion.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

The Board finds that a rating of 40 percent or higher is not 
warranted under Diagnostic Code 5293, intervertebral disc 
syndrome.  The medical records do not indicate the presence 
of severe disability consisting of recurring attacks with 
intermittent relief necessary for a 40 percent evaluation or 
symptoms compatible with sciatic neuropathy, muscle spasm or 
ankle jerk necessary for a 60 percent evaluation under this 
Code.  Therefore the medical evidence of record does not 
support a rating higher than 20 percent under Diagnostic Code 
5293.  38 C.F.R. § 4.7.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Diagnostic Code 5293 already contemplates pain as a rating 
criterion.  Considering the evidence in light of Codes 5292 
and 5293, as well as the provisions at 38 C.F.R. §§ 4.40 and 
4.45, the Board cannot conclude that the veteran suffers from 
such intense pain or severe weakness or incoordination as to 
warrant a disability rating in excess of 20.  In this 
respect, the Board notes that the veteran did not indicate 
she experienced flare-ups and the April 1999 VA orthopedic 
examiner noted that range of motion testing was accomplished 
without difficulty.  The veteran was able to heel and toe 
walk and there was no indicated incoordination.  Moreover, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. 38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The medical evidence indicates only 
moderate limitation of motion and no evidence of additional 
functional impairment due to pain.  The Board finds these 
symptoms insufficient to support an increased disability 
rating based on functional loss under DeLuca and 38 C.F.R. §§ 
4.40 and 4.45.  Accordingly, the Board finds that the 
preponderance of the evidence supports a rating of 20 percent 
and no more, for the veteran's DDD of the L5/S1.

The Board notes that while the veteran appealed the initial 
April 1999 evaluation of 10 percent, effective the first day 
after her discharge, the medical evidence of record does not 
indicate that the veteran's DDD of the L5/S1 vertebral body 
was more severe at any time during the pendency of her 
current appeal than the level of impairment reflected in the 
most recent VA compensation examination.  Therefore, the 
evidence does not indicate that a staged rating is warranted 
for the veteran's low back disability.  Fenderson.

Laryngitis

The veteran's laryngitis is rated as noncompensable under 
Diagnostic Code 6516.  38 C.F.R. § 4.97.  A 10 percent rating 
is warranted for chronic laryngitis when there is hoarseness 
with inflammation of cords or mucous membrane.  A maximum 
schedular rating of 30 percent is assigned when there is 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Code 6516.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

Although the veteran complains of hoarseness, the objective 
evidence of record shows that she last exhibited nodules and 
erythemoid edema in October 1996.  Absent evidence of chronic 
pathological changes or dysfunction associated with the 
chronic laryngitis, the Board cannot conclude that the 
overall disability picture warrants a 10 percent rating under 
Code 6516.  38 C.F.R. § 4.7.  Therefore, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for laryngitis.  38 C.F.R. § 34.97, Code 6516.

Although the veteran appealed the initial April 1999 
noncompensable evaluation, effective the first day after her 
discharge, the medical evidence of record does not indicate 
that the veteran's laryngitis was more severe at any time 
during the pendency of her current appeal than the level of 
impairment reflected in the most recent VA compensation 
examination.  Therefore, the evidence does not indicate that 
a staged rating is warranted for the veteran's laryngitis.  
Fenderson.

Asthmatic Bronchitis and Sinusitis

The veteran's asthmatic bronchitis and sinusitis is currently 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6600 which provide a 10 percent evaluation 
for chronic bronchitis when FEV-1 or FEV-1/Forced Vital 
Capacity (FVC) is 71-80 percent of predicted, or DLCO (SB) is 
66-80 percent of predicted.  A 30 percent evaluation is 
warranted for chronic bronchitis when FEV-1 or FEV-1/FVC is 
56-70 percent of predicted or DLCO (SB) is 56-65 percent of 
predicted.  

Diagnostic Code 6602 provides evaluations for bronchial 
asthma.  Under this Code, a 10 percent rating is assigned 
when there is forced expiratory volume (FEV1) of 71 to 80 
percent of predicted, or FEV1/FVC of 71 to 80 percent, or, 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is assigned when there is FEV-1 of 56- to 
70- percent predicted; or there is FEV-1/FVC of 56 to 70 
percent, or; the disability requires daily inhalational or 
oral bronchodilator therapy, or; the disability requires 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Code 6602.

Reviewing the record and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 10 percent rating for her asthmatic bronchitis 
under the provisions of Diagnostic Code 6602.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).  Although the veteran was 
asymptomatic at the time of her April 1999 examination, and 
pulmonary function tests were not ordered as a consequence, 
she gave a history of recurrent asthmatic bronchitis during 
winters and indicated that it recurred one time a year.  
Further the medical evidence of record shows that her 
asthmatic bronchitis has been treated on several occasions 
with inhalational therapy.  Therefore, considering the 
disability picture as a whole, the Board finds that the 
criteria for a 10 percent rating most accurately reflects the 
veteran's level of impairment.  38 C.F.R. § 4.7.

Although the veteran appealed the initial April 1999 
noncompensable evaluation, effective the first day after her 
discharge, the medical evidence of record does not indicate 
that the veteran's asthmatic bronchitis and sinusitis was 
more severe at any time during the pendency of her current 
appeal than the level of impairment reflected in the most 
recent VA compensation examination.  Therefore, the evidence 
does not indicate that a staged rating is warranted for the 
veteran's asthmatic bronchitis and sinusitis.  Fenderson.


ORDER

Service connection for dental trauma is denied.

A 20 percent evaluation for DDD of the L5/S1 vertebral body 
is granted, subject to the criteria governing the payment of 
monetary benefits.

An increased (compensable) evaluation for laryngitis is 
denied.

A 10 percent evaluation for asthmatic bronchitis is granted, 
subject to the criteria governing the payment of monetary 
benefits.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



